Appellant again asks us to consider his bills of exception two and three, insisting that they show prejudicial error committed by the trial court. Two confessions of appellant were introduced in evidence, issue being raised as to their admissibility. In the eighteenth paragraph of his charge the court undertook to instruct the jury relative to this matter. Appellant filed written objections to said charge, the gravamen of which was that the court had failed to tell the jury they must find that the confessions were "freely and voluntarily" made before they could be considered. In approving the objections so filed in writing the court distinctly says he changed paragraph 18 in an effort to meet the objections urged. We find that in said paragraph the jury was instructed that unless they believed the confessions were "freely and voluntarily" made they could not be considered for any purpose. By bills of exceptions two and three appellant undertakes to bring before the court renewed objections to the charge, insisting that the court should have gone further in amplifying his instructions upon the subject. We believe these bills cannot be considered. Article 658, C. C. P. (1925 Revision), provides that before a charge is read to the jury, accused or his counsel shall have a reasonable time to examine it and present any objections thereto in writing, distinctly specifying each ground of objection. Article 660, C. C. P. (1925 Revision), provides as follows:
"After the judge shall have received the objections to his main charge, together with any objections offered, he may make such changes in his main charge as he may deem proper, and the defendant or his counsel shall have the same opportunity to present their objections thereto, and in the same manner as isprovided in Article 658."
While the bills mentioned recite that appellant renewed his objections to the charge relating to the confessions, it does not appear from these bills, nor from any other document in the record, that after the court amended paragraph 18 that counsel then filed renewed or further "written" objections to the charge as amended. We understand this to be a prerequisite under the provisions of the statute referred to. See Hall v. State, 97 Tex.Crim.
 *Page 233 
Rep. 158, 260 S.W. 878; Jackson v. State, ___ Tex.Crim. Rep. ___, 280 S.W. 808.
Other questions raised in appellant's motion we deem to have been properly disposed of in the original opinion and think they do not call for further discussion.
The motion for rehearing is overruled.
Overruled.